Title: From Alexander Hamilton to William S. Smith, 19 February 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York Feby. 19th. 1800
          
          I have ordered Lt. Dwight the bearer of this letter to repair to Union Camp Brigade that he may be tried by a Court Martial which be immediately ordered to convene
          W—
          Colo. Smith—
          
            P.S. You will on Lt Dwight’s arrival at the Brigade put him under Arrest—
          
        